Citation Nr: 0709606	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  99-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The appellant's only confirmed period of active duty for 
training was from May 1966 to September 1966; however, the 
evidence shows an additional period of active duty for 
training from August 31, 1968 to September 14, 1968, with 
additional inactive duty in the Army Reserves.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Pittsburgh, Pennsylvania (RO).

A January 2003 decision of the Board denied entitlement to 
service connection for a back disorder and for a psychiatric 
disorder.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
June 2003 Board decision was vacated and remanded by the 
Court in March 2005.

A letter was sent to the appellant on May 2005, in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  A response was received 
from the appellant in July 2005, requesting that the Board 
remand his appeal to obtain additional pertinent 
documentation and for consideration of newly submitted 
evidence.  The appellant's case was remanded to the RO in 
September 2005, and is now returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  Review of the appellant's service medical records shows 
no evidence of treatment for a back disorder during the 
appellant's active duty for training.  

2.  The medical evidence of record does not relate the 
appellant's back disorder to his military service.

3.  The appellant's psychiatric disorder preexisted his entry 
to active duty for training.


4.  The evidence of record does not reflect that the 
appellant's preexisting psychiatric disorder increased in 
severity during service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  A psychiatric disorder was not incurred in or aggravated 
by active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims for service 
connection, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Because 
the pertinent regulations concerning VA's duties to notify 
and assist were not enacted until 2000, notification of these 
duties prior to the initial adjudication of the appellant's 
claim was impossible.  However, a letter dated in June 2001 
was provided to the appellant; and in compliance with the 
Court Order, an additional letter was sent in October 2005 
which satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The appellant's service 
medical records and identified private medical records have 
been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The appellant has continually asserted that a letter from his 
private psychiatrist, Dr. McL., is absent from his claims 
file.  He has stated that this letter was provided both to 
the local draft board prior to his entry into active duty for 
training, as well as to 


his commanding officer, and provides pertinent information 
with regard to his claim for entitlement to service 
connection for a psychiatric disorder.  However, the Board 
notes that the appellant has failed to provide contact 
information for this physician, or otherwise identified a 
means by which the RO could obtain this letter, other than 
those already pursued.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Accordingly, the Board concludes that the 
duty to assist has been satisfied with regard to this letter, 
as multiple efforts to obtain it have failed, and all other 
avenues of assisting the appellant have been exhausted.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, 
in the case of arthritis, service connection may also be 
presumed to have been incurred in service if such disease is 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disorder that 
preexisted service, it is necessary to show that the disorder 
increased in severity in service.  Aggravation will be found 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A veteran seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

In order to be considered a veteran for VA benefit purposes, 
the evidence must show that a claimant's active duty for 
training qualifies as active military, naval or air service 
by showing that he incurred a service-connected disability 
during such service.  See Paulsen v. Brown, 7 Vet. App. 466 
(1995).  The evidence must show that he was disabled from 
disease or injury incurred or aggravated in line of duty 
during his period of active duty for training.  Mercado-
Martinez v. West, 11 Vet. App. 415 (1998).  In this case, the 
evidence does not show that the appellant engaged in combat 
with the enemy while on active duty for training, and he is 
not entitled to the presumption of soundness or the 
presumption of service incurrence as the evidence does not 
show that he is a veteran for VA benefit purposes.  

In this case, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106.

Back Disorder

In this case, the appellant alleges that he had initially 
injured his back while playing football in high school, prior 
to his preinduction examination in December 1965.  However, 
the December 1965 preinduction examination found all normal 
musculoskeletal clinical findings; no notations as to a back 
injury or disorder were otherwise noted.  The appellant's 
medical records during this period of service do not show any 
evidence of a back disorder.  Subsequent medical reports of 
treatment in 1968 note a history of an injury to his back 
while playing football in high school; nevertheless, although 
the appellant provided a history for a back injury that was 
recorded by post service medical examiners, this is not 
supported by the service medical records.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  The Board concludes 
that the appellant did not have a chronic back disorder that 
was incurred in or aggravated by this period of active duty 
for training.  

The appellant also asserts that he sustained a back injury in 
March 1968 when he fell off the back of a civilian truck 
while not on active or inactive duty for training.  He has 
stated that his private treating physician instructed him not 
to engage in "summer camp," a two week training period from 
late August 1968 to mid-September 1968, on account that it 
might aggravate his existing back injury.  To that end, there 
is evidence in the record, both in the form of treatment 
records and in letters from the appellant's private 
physician, that the appellant was treated for dorsal and 
lumbar back pain, without leg radiation, in June and August 
1968, prior to his period of active duty for training from 
August 31 to September 14, 1968.  The evidence does not show 
any complaints or findings of a back disorder during this 
period of active duty for training.  Subsequent to this 
period of service, a notation on September 22, 1968, reported 
pain with forward flexion, with "some" paraesthesias in the 
right leg due to a trauma in March 1968.  It was noted that 
the veteran had been unable to work for the prior 6 months.  
A herniated nucleous pulposus was found in May 1969, and the 
veteran was recommended for discharge from the Army.  The 
medical evidence of record does not show that there was an 
untoward increase in the veteran's preexisting back pathology 
coincident with service or that there was any superimposition 
of additional pathology of that back during service as the 
result of an inservice injury or disease.  Accordingly, 
service connection for a back disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Psychiatric Disorder

On the December 1965 preinduction subjective medical history, 
the appellant reported a history of depression and anxiety.  
The examining physician noted that the appellant had 
"emotional immaturity" and "anxiety reaction-severe."  A 
statement from a private psychiatrist in March 1966 indicated 
that the appellant had been prescribed a regimen of Librium 
and Elavil for anxiety and depression.  The Board finds that 
this evidence demonstrates the presence of anxiety disorder 
prior to the appellant's entry into active duty for training.  
However, the evidence of record does not show that the 
appellant's preexisting psychiatric disorder was aggravated 
in service.  The service medical records do not reflect that 
the appellant was ever treated for a psychiatric disorder in 
service, and the appellant did not identify or provide any 
evidence that he was treated for a psychiatric disorder by a 
private practitioner during service.  Additionally, the first 
treatment records for any psychiatric disorder are dated in 
June 1973, 4 years subsequent to the end of the appellant's 
Reserve service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Ultimately, there is no evidence that the appellant's 
preexisting psychiatric disorder was aggravated by his active 
duty for training.  Although the appellant asserted in an 
October 1999 statement that there would be no treatment 
records for his psychiatric disorder, because psychiatric 
conditions were not treated in the 1960s unless they were 
severe enough to require hospitalization, appellate 
adjudication requires documentary evidence to sustain a claim 
for service connection.  Statements of the appellant, as a 
layperson, cannot be accepted to show aggravation of a 
preexisting disorder; lay testimony is not competent to prove 
a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Because there is no evidence that the appellant's preexisting 
psychiatric disorder was aggravated in service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 
Vet. App. at 49.


ORDER

Service connection for a back disorder is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


